  2:20-cv-03320-BHH-MGB           Date Filed 04/16/21      Entry Number 43       Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Benjamin N. Reitz,                                )
                                                  )
                                     Plaintiff,   )     Civil Action No. 2:20-3320-BHH
                                                  )
                      v.                          )
                                                  )                 ORDER
Ingevity Corporation; Quest Diagnostic            )
Clinical Laboratories, Inc.,                      )
                                                  )
                        Defendants.               )
________________________________                  )

       This matter is before the Court upon Plaintiff Jeffrey Greene’s (“Greene”) complaint

alleging employment-related causes of action. Defendant Quest Diagnostic Laboratories,

Inc. (“Quest”) filed a motion to dismiss, and Plaintiff filed a motion for leave to file a

declaration.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 for the District of

South Carolina, these matters was referred to a United States Magistrate Judge for

preliminary review. On March 16, 2021, Magistrate Judge Mary Gordon Baker issued a

Report and Recommendation (“Report”), outlining the issues and recommending that the

Court grant in part and deny in part Quest’s motion to dismiss (ECF No. 22). Specifically,

the Magistrate Judge recommended dismissal of Plaintiff’s claim for mental anguish

damages. The Magistrate Judge also recommended that Plaintiff’s motion for leave to file

a declaration (ECF No. 30) be deemed moot. Attached to the Report was a notice advising

the parties of their right to file written objections to the Report within fourteen days of being

served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                       The
  2:20-cv-03320-BHH-MGB            Date Filed 04/16/21     Entry Number 43        Page 2 of 3




recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

thorough analysis.

       Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 41) and

incorporates it herein, and the Court grants in part and denies in part Quest’s motion to

dismiss (ECF No. 22), as outlined in the Report. The Court finds moot Plaintiff’s motion for

leave to file a declaration (ECF No. 30).




                                                2
  2:20-cv-03320-BHH-MGB      Date Filed 04/16/21   Entry Number 43   Page 3 of 3




      IT IS SO ORDERED.

                                            /s/Bruce H. Hendricks
                                            The Honorable Bruce Howe Hendricks
                                            United States District Judge
April 16, 2021
Charleston, South Carolina




                                        3
